[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXHIBIT 10.1

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT (the “Agreement”) is made and entered into as of
March 20th, 2006 (the “Effective Date”) by and between EXELIXIS, INC., a
Delaware corporation having its principal place of business at 170 Harbor Way,
P.O. Box 511, South San Francisco, California 94083-0511 (“Exelixis”), and
SANKYO COMPANY, LIMITED, a Japanese corporation having its principal place of
business at 3-5-1 Nihonbashi-honcho, Chuo-ku, Tokyo 103-8426 Japan (“Sankyo”).
Exelixis and Sankyo are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.

RECITALS

A. Sankyo is a multinational health care company that has expertise and
capability in researching, developing and commercializing human pharmaceuticals.

B. Exelixis is a drug discovery company that has expertise and proprietary
technology relating to compounds that modulate the Mineralocorticoid Receptor.

C. Sankyo and Exelixis desire to establish a collaboration to apply such
Exelixis technology and such expertise of Exelixis and Sankyo to the lead
optimization and characterization of small molecule compounds that modulate the
Mineralocorticoid Receptor, and to the development and commercialization of
novel therapeutic and prophylactic products based on such compounds.

NOW THEREFORE, Exelixis and Sankyo agree as follows:

 

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) shall have the following meaning set forth in this
Article 1, or, if not listed in this Article 1, the meaning as designated in the
text of this Agreement.

1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through any intermediaries, to direct or cause the
direction of the management and policies of such entity, whether by the
ownership of at least fifty percent (50%) of the voting stock of such entity, or
by contract or otherwise.

1.2 “Annual FTE Rate” means the amount to be paid by Sankyo to support one
(1) FTE for one (1) year. The Annual FTE Rate during the Initial Research Term
is [ * ] per year.



--------------------------------------------------------------------------------

The Annual FTE Rate for the Research Term Extension, if any, shall be as agreed
upon by the Parties pursuant to Section 2.5.

1.3 “Back-up Compounds” means: (a) the following Small Molecule Compounds: [ *
]; and (b) [ * ].

1.4 “Back-up Compound Know-How” means all Information that is Controlled by
Exelixis and its Affiliates [ * ] that comprises Inventions [ * ]. Back-up
Compound Know-How does not include any Back-up Compound Patent or any
information licensed to Exelixis or its Affiliate [ * ].

1.5 “Back-up Compound Patents” means all Patents that are Controlled by Exelixis
and its Affiliates [ * ] and that claim Inventions [ * ]. Back-up Compound
Patents do not include any Joint Patents or any Patents licensed to Exelixis or
its Affiliate [ * ].

1.6 “Collaboration” means all the activities performed by or on behalf of
Exelixis or Sankyo in the course of performing work contemplated in Article 2.

1.7 “Commercialize” or “Commercialization” means all activities that are
undertaken after Regulatory Approval for a particular Product and that relate to
the commercial marketing and sale of such Product including advertising,
marketing, promotion, distribution, and post-approval clinical studies.

1.8 “Control” or “Controlled” means, with respect to any Small Molecule
Compound, material, Information or intellectual property right, that the Party
owns or has a license to such Small Molecule Compound, material, Information or
intellectual property right and has the ability to grant to the other Party
access, a license or a sublicense (as applicable) to such Small Molecule
Compound, material, Information or intellectual property right as provided for
herein without violating the terms of any agreement or other arrangements with
any Third Party existing at the time such Party would be first required
hereunder to grant the other Party such access, license or sublicense.

1.9 “Derivatives” means all: (a) Small Molecule Compounds that [ * ]; and (b) [
* ].

1.10 “Develop” or “Development” means, with respect to the Product, the
performance of all research, pre-clinical, clinical and regulatory activities
required to obtain Regulatory Approval of a Product.

1.11 “Diligent Efforts” means the carrying out of obligations or tasks in a
sustained manner consistent with the efforts a Party devotes to a product or a
research, development or marketing project of similar market potential, profit
potential or strategic value resulting from its own research efforts, based on
conditions then prevailing. Diligent Efforts requires that the Party:
(a) promptly assign responsibility for such obligations to specific employee(s)
who are held accountable for progress and monitor such progress on an on-going
basis; (b) set and consistently seek to achieve specific and meaningful
objectives for carrying out such obligations;

 

-2-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

and (c) consistently make and implement decisions and allocate resources
designed to advance progress with respect to such objectives.

1.12 “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto. The member countries of the European Union
as of the Effective Date are Belgium, Denmark, Germany, Greece, Spain, France,
Ireland, Italy, Luxemburg, Netherlands, Austria, Portugal, Finland, Sweden, the
United Kingdom, Estonia, Latvia, Lithuania, Poland, the Czech Republic,
Slovakia, Hungary, Slovenia, Malta, and Cyprus.

1.13 “Exelixis Know-How” means the Existing Compound Know-How and the Back-up
Compound Know-How.

1.14 “Exelixis Net Sales” means net sales of any Product by Exelixis or its
sublicensees pursuant to the license granted by Sankyo in Section 10.3(b) and
Section 10.4(c) and as determined on the same basis as Net Sales, substituting
Exelixis for Sankyo.

1.15 “Exelixis Patents” means the Existing Compound Patents and the Back-up
Compound Patents.

1.16 “Existing Compounds” mean all: (a) the following Small Molecule Compounds:
[ * ]; and (b) [ * ].

1.17 “Existing Compound Know-How” means all Information that is Controlled by
Exelixis and its Affiliates [ * ] Existing Compounds. Existing Compound Know-How
does not include any Existing Compound Patent or any information licensed to
Exelixis or its Affiliate [ * ].

1.18 “Existing Compound Patents” means all Patents: (a) that are Controlled by
Exelixis and its Affiliates [ * ] in Exhibit 1.18; or (b) issuing from or
claiming priority to any of the foregoing. Existing Compound Patents do not
include any Back-up Compound Patents, Joint Patents or any Patents licensed to
Exelixis or its Affiliate [ * ].

1.19 “FTE” means the equivalent of a single person working full time for
Exelixis over a twelve (12) month period (including normal vacations, sick days
and holidays).

1.20 “IND” means: (a) an Investigational New Drug Application filed with the
U.S. Food and Drug Administration (the “FDA”) or its equivalent in any country
outside the United States where a regulatory filing is required or obtained to
conduct a clinical trial; or (b) with respect to any country where a regulatory
filing is not required or obtained to conduct a clinical trial, the first
enrollment of a human subject in the first trial involving the first use of a
Product in humans.

1.21 “Information” means information, material, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including databases,
inventions, practices, methods, techniques, specifications, formulations,
formulae, cell lines, cell media, knowledge, know-how, skill, experience,
manufacturing materials, financial data, test data

 

-3-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

including pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, quality assurance data,
stability data, studies and procedures, and patent and other legal information
or descriptions.

1.22 “Initial Research Term” means the period commencing on the Effective Date
and ending fifteen (15) months later.

1.23 “Initiation” means, with respect to a Phase II Trial or Phase III Trial,
the first enrollment of a patient in such trial.

1.24 “Invention” means any invention or improvement that in each case is made,
conceived or reduced to practice by or on behalf of a Party or both Parties in
the course of performing under this Agreement.

1.25 “Joint Patents” has the meaning set forth in Section 7.1.

1.26 “Joint Research Committee” or “JRC” means the committee described in
Section 2.2.

1.27 “Launch” means, for each Product in each country, the first arm’s-length
sale to a Third Party (or an Affiliate of a Party if such Affiliate is the end
user of such Product) in such country after Regulatory Approval of such Product
in such country. A Launch shall not include any Product sold for use in clinical
trials, for research or for other non-commercial uses, or that is supplied as
part of a compassionate use or similar program.

1.28 “Lead Compound” means the Existing Compound, [ * ].

1.29 “Licensed Compound” means any Existing Compound, Back-up Compound or
Derivative.

1.30 “Major Country” means any of the following countries, and their respective
territories and possessions: [ * ].

1.31 “MR” means: (a) the gene for the Mineralocorticoid Receptor (for any
species); (b) the protein encoded by such gene; and (c) all subtypes, mutants,
variants and fragments thereof.

1.32 “NDA” means: (a) a New Drug Application (as more fully defined in 21 C.F.R.
314.5 et seq.) and all amendments and supplements thereto filed with the FDA in
order to obtain Regulatory Approval in the United States; or (b) an application
for Regulatory Approval required before commercial sale or use of a Product as a
drug in a regulatory jurisdiction other than the United States.

1.33 “NDA Acceptance” means the submission to the FDA in the United States or
the corresponding authorities in a country other than the United States of an
NDA for the Product and filing of such NDA in such country.

 

-4-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.34 “Net Sales” means, for any period, the gross amount invoiced or otherwise
charged by Sankyo or its Affiliates or Sublicensees for the sale of any Product
to any Third Party, less the following deductions to the extent actually
incurred or allowed in connection with the sale of such Product (and in
accordance with the integrated system of International Accounting Standards and
International Financial Reporting Standards, consistently applied): (a) trade,
quantity and cash discounts allowed; (b) commissions, discounts, refunds,
rebates, charge-backs, retroactive price adjustments, and any other allowances
which effectively reduce the net selling price; (c) actual Product returns and
allowances; (d) delayed ship order credits and discounts pursuant to indigent
patient programs and patient discount programs, including, but not limited to,
“Together Rx” and coupon discounts; and (e) any tax imposed on the production,
sale, delivery or use of the Product, including, without limitation, sales, use,
excise or value added taxes.

In the event a Product is sold as an end-user product consisting of a
combination of active functional elements or as a combined product and/or
service, Net Sales, for purposes of determining royalty payments on such
Product, shall be calculated by multiplying the Net Sales of the end-user
product and/or service by the fraction A over A+B, in which A is the gross
selling price of the Product portion of the end-user product and/or service when
such Product is sold separately during the applicable accounting period in which
the sales of the end-user product were made, and B is the gross selling price of
the other active elements and/or service, as the case may be, of the end-user
product and/or service sold separately during the accounting period in question.
All gross selling prices of the elements of such end-user product and/or service
shall be calculated as the average gross selling price of the said elements
during the applicable accounting period for which the Net Sales are being
calculated. In the event that, in any country or countries, no separate sale of
either such above-designated Product or such above designated elements of the
end-user product and/or service are made during the accounting period in which
the sale was made or if gross retail selling price for an active functional
element, component or service, as the case may be, cannot be determined for an
accounting period, Net Sales allocable to the Product in each such country shall
be determined by mutual agreement reached in good faith by the Parties prior to
the end of the accounting period in question based on an equitable method of
determining same that takes into account, on a country-by-country basis,
variations in potency, the relative contribution of each active agent, component
or service, as the case may be, in the combination, and relative value to the
end user of each active agent, component or service, as the case may be.
Notwithstanding the foregoing, the Parties agree that, for purposes of this
paragraph, drug delivery vehicles, adjuvants, and excipients shall not be deemed
to be “active ingredients” or “active functional elements”.

1.35 “Non-Disclosure Agreements” means: (a) the Confidential Disclosure
Agreement among Sankyo, Exelixis and Exelixis’ Affiliate X-Ceptor Therapeutics,
Inc., effective as of July 27, 2005, and all amendments thereto; and (b) the
Consultant’s Confidential Disclosure Agreement among Exelixis, Sankyo, and
Sankyo’s consultant Jim Zeller Consulting LLC, effective as of October 18, 2005.

1.36 “Patents” means all: (a) United States patents, re-examinations, reissues,
renewals, extensions and term restorations, inventors’ certificates and non-U.S.
counterparts

 

-5-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

thereof; (b) pending applications for United States patents, including
provisional applications, continuations, continuations-in-part, continued
prosecution, divisional and substitute applications; and (c) non-U.S.
counterparts of the foregoing.

1.37 “Phase II Trial” means a human clinical trial of the Product, the principal
purpose of which is to make a preliminary determination that such Product is
safe for its intended use and to obtain sufficient information about such
Product’s efficacy to permit the design of further clinical trials, and
generally consistent with 21 C.F.R. § 312.21(b), as amended (or its successor
regulation).

1.38 “Phase III Trial” means a pivotal human clinical trial of a Product, which
trial is designed to: (a) establish that the Product is safe and efficacious for
its intended use; (b) define warnings, precautions and adverse reactions that
are associated with the Product in the dosage range to be prescribed;
(c) support Regulatory Approval of such Product; and (d) be generally consistent
with 21 C.F.R. § 312.21(c), as amended (or its successor regulation).

1.39 “Product” means any human therapeutic or prophylactic product that contains
or comprises any Licensed Compounds as a main ingredient.

1.40 “Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals, pricing and reimbursement approvals),
licenses, registrations or authorizations of any national, supra-national (e.g.,
the European Commission or the Council of the European Union), regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, that are necessary for the manufacture, distribution, use
or sale of a Product in a regulatory jurisdiction.

1.41 “Research Plan” shall have the meaning set forth in Section 2.3.

1.42 “Research Term” means the period of the Initial Research Term plus any
extension agreed upon by the Parties pursuant to Section 2.5.

1.43 “Sankyo Know-How” means all Information that is Controlled by Sankyo or its
Affiliates [ * ], excluding any Information jointly owned by the Parties. Sankyo
Know-How does not include any Sankyo Patents.

1.44 “Sankyo Patents” means all Patents Controlled by Sankyo or its Affiliates [
* ], but excluding any Joint Patents.

1.45 “Small Molecule Compound” means a molecule with a molecular weight less
than or equal to [ * ].

1.46 “Sublicensee” means a person, corporation, partnership or other entity,
other than an Affiliate, that is granted a sublicense by Sankyo under the grant
in Section 4.1 or that is granted a license to develop and/or commercialize
Products.

1.47 “Term” means the period beginning on the Effective Date and ending on the
expiration or earlier termination of this Agreement.

 

-6-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.48 “Third Party” means any person or entity other than Exelixis, Sankyo or an
Affiliate of Exelixis or Sankyo.

1.49 “Valid Claim” means: (a) any claim of an issued Patent in the Exelixis
Patents, Joint Patents or the Sankyo Patents that has not (i) expired or been
abandoned, (ii) been held invalid or unenforceable by a court of competent
jurisdiction from which no appeal can be taken or has been taken within the
required time period or (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or, [ * ], (b) any claim under a
application for a Patent in the Exelixis Patents, Joint Patents or the Sankyo
Patents that has not been abandoned, canceled, withdrawn from consideration, or
finally determined to be unallowable in a decision from which no appeal can be
taken.

 

2. COLLABORATION

2.1 Overview. The general goals and intent of the Collaboration are to apply
each Party’s technology and expertise to optimize and characterize Licensed
Compounds that may be developed into Products. During the Initial Research Term
of the Collaboration: (a) Sankyo will focus on the completing the
characterization of the Lead Compound for the filing of an IND and on the
optimization of Licensed Compounds (other than the Lead Compound) through the
creation and testing of Derivatives; and (b) Exelixis will focus on the
optimization of Licensed Compounds (other than the Lead Compound) through the
creation and testing of Derivatives. The details of the work to be conducted
under the Collaboration will be set forth in the Research Plan, as described in
Section 2.3.

2.2 Joint Research Committee.

(a) Membership. The Joint Research Committee (the “JRC”) shall be composed of [
* ] members. Within [ * ] days after the Effective Date, each Party shall
appoint [ * ] to the JRC, with one (1) of those representatives being the
individual at the Party with primary responsibility for the day-to-day
management and execution of the Research Plan. Each Party may replace its
appointed JRC representatives at any time upon written notice to the other
Party. [ * ] shall designate one (1) of its representatives as Chairperson of
the JRC. The Chairperson shall be responsible for scheduling meetings, preparing
and circulating an agenda in advance of each meeting, and preparing and issuing
minutes of each meeting within [ * ] days thereafter. Any JRC member may add
topics to the draft agenda.

(b) Decision-making. The [ * ] JRC representatives of each Party shall
collectively have one (1) vote, and the JRC shall operate by unanimous consent
of all JRC members present and in accordance with the principles set forth in
this Article 2. In the event of a dispute between the Parties with regard to the
performance of the Collaboration, the matter shall be elevated to the [ * ]. If
these two (2) individuals are unable to agree, then the matter shall be elevated
to the [ * ]. Notwithstanding anything to the contrary, no decision by a Party
shall require the other Party to: (i) breach any obligation or agreement that
such other Party may have with or to a Third Party; (ii) perform any activities
that are materially different or greater in

 

-7-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

scope than those provided for in the then-current Research Plan; or (iii) incur
any material financial costs in addition to those expressly described in Article
5 of this Agreement.

(c) Responsibilities. The JRC shall be responsible for the planning and
execution of the Collaboration, and it may appoint various scientific working
groups that will report to the JRC and that will manage the day-to-day
activities and decisions required under the Collaboration. At its meetings, the
JRC shall evaluate the data generated by the Parties in the course of carrying
out the Research Plan, shall prioritize projects within the Research Plan, shall
perform those activities specifically described in this Agreement, and may
propose revisions to the Research Plan in accordance with Section 2.3. To the
extent necessary to carry out its responsibilities, a Party’s JRC members shall
be granted access to the other Party’s Confidential Information relevant to any
decision required to be made by the JRC.

(d) Meetings. During the Research Term, the JRC shall meet quarterly by audio or
video teleconference and, at a minimum, once each [ * ] in person. Such
quarterly meetings of the JRC shall be held on an alternating basis at Sankyo’s
facilities in Shinagawa, Tokyo and at Exelixis’ facilities in South San
Francisco or San Diego (as applicable). With the consent of the representatives
of each Party serving on a particular committee, other representatives of each
Party may attend meetings of that committee as nonvoting observers. Meetings of
the JRC shall be effective only if at least one (1) representative of each Party
is present or participating. Each Party shall be responsible for all of its own
expenses of participating in the committee meetings. The Parties shall endeavor
to schedule meetings of the JRC at least [ * ] in advance.

2.3 Research Plan. The Parties have agreed in writing upon a detailed plan for
the research to be carried out by the Parties during the Research Term, which is
incorporated herein by reference to the Disclosure Letter (the “Disclosure
Letter”) between the Parties of even date herewith (the “Research Plan”). The
Research Plan includes each Party’s respective obligations in furtherance of the
Collaboration and timelines for performance of such obligations. The Research
Plan shall call for at least [ * ] FTEs throughout the Initial Research Term.
Sankyo shall compensate Exelixis, in accordance with Section 5.2, for all FTEs
called for in the Research Plan, and Exelixis shall not have any obligation to
devote more than such number of FTEs in the performance of its obligations under
the Research Plan. The JRC shall review the Research Plan at least [ * ] and may
propose revisions to the Research Plan that are consistent with the terms of
this Agreement. The revised Research Plan may only be approved with the mutual
written agreement of the Parties. Once so approved, such revised Research Plan
shall replace the prior Research Plan.

2.4 Compound Transfer. Within [ * ] of the Effective Date, Exelixis shall use
commercially reasonable efforts to transfer to Sankyo the items listed on
Exhibit 2.4. Upon Sankyo’s reasonable request, Exelixis shall facilitate the
transfer of technology relating to the manufacturing process, if any, for the
Existing Compounds to Sankyo, at any time during the period of [ * ] following
the Effective Date. During the Research Term, within [ * ] of receiving Sankyo’s
reasonable request for one or more particular items of Information that is in
Exelixis’ possession, including any [ * ], and that is generated by Exelixis
under the Research Plan,

 

-8-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exelixis shall use commercially reasonable efforts to transfer such items to
Sankyo. Sankyo shall reimburse Exelixis for any out-of-pocket costs incurred by
Exelixis in connection with this Section 2.4 and for reasonable travel expenses
incurred by Exelixis to attend, at Sankyo’s request, any meetings not held at an
Exelixis facility.

2.5 Extension of Research Term. The Parties may mutually agree to extend the
Research Term beyond the end of the Initial Research Term for an additional two
(2) year period, during which time Sankyo shall fund at least [ * ] FTEs per
year at the Annual FTE Rate(s) to be agreed upon by the Parties and such FTEs
shall either: (a) [ * ]; or (b) develop [ * ]. If the Parties intend to so
extend the Research Term, then at least [ * ] prior to the end of the Initial
Research Period, the Parties shall agree upon a written Research Plan that
covers such extension period and specifies the applicable Annual FTE Rate(s) and
shall amend this Agreement as necessary including, if applicable, to clarify
each Parties’ rights and obligations with respect to the [ * ] and [ * ].

2.6 Obligations of Parties. Exelixis and Sankyo shall provide the JRC and its
authorized representatives with reasonable access during regular business hours
to all records, documents, and Information relating to the Collaboration which
such committee may reasonably require in order to perform its obligations
hereunder, provided that if such documents are under a bona fide obligation of
confidentiality to a Third Party, then Exelixis or Sankyo, as the case may be,
may withhold access thereto to the extent necessary to satisfy such obligation.

2.7 Collaboration Guidelines. Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. The relationship between Exelixis
and Sankyo is that of independent contractors, and neither Party shall have the
power to bind or obligate the other Party in any manner, other than as is
expressly set forth in this Agreement.

2.8 Conduct of Research. The Parties shall use Diligent Efforts to conduct their
respective tasks throughout the Collaboration and shall conduct the
Collaboration in good scientific manner, and in compliance in all material
respects with the requirements of applicable laws, rules and regulations and all
applicable good laboratory practices to attempt to achieve their objectives as
efficiently and expeditiously as reasonably practicable. Except as set forth in
Section 5.2, each Party shall bear its own costs in performing its obligations
under the Collaboration.

2.9 Records. Each Party shall maintain complete and accurate records of all work
conducted under the Collaboration and all results, data and developments made
pursuant to its efforts under the Collaboration. Such records shall be complete
and accurate and shall fully and properly reflect all work done and results
achieved in the performance of the Collaboration in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes.

2.10 Reports. During the Research Term, each Party shall report to the JRC no
less than [ * ] and will submit to the other Party and the JRC a [ * ] written
progress report summarizing the work performed under the Collaboration. If
reasonably necessary for a Party to perform its work under the Collaboration or
to exercise its rights under the Agreement, such

 

-9-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Party may request that the other Party provide more detailed information and
data regarding such results reported by such other Party, and such other Party
shall promptly provide the requesting Party with information and data as is
reasonably related to such request. All such reports shall be considered
Confidential Information of the Party providing same.

2.11 Review of Licensed Compounds. As part of the criteria for the submission of
a Licensed Compound for [ * ] (a “Development Candidate”), Exelixis shall review
the results of all [ * ] conducted by either Party in the normal course of
performing research under the Research Plan or by Sankyo in the normal course of
performing research after the expiration of the Research Term. In the event
review by Exelixis is after the expiration of the Research Term, Sankyo shall
provide Exelixis with the results of all [ * ] for such Development Candidate,
and sufficient samples of any such Development Candidate to have such assays
conducted. Exelixis may use such results and samples for the sole purpose of
performing assays to verify that such Development Candidate does not display [ *
] (“[ * ] Activity”). [ * ] shall be responsible for having such assays
conducted as well as any costs associated with such assays. If Exelixis notifies
Sankyo in writing within [ * ] of receiving a sample of a submitted Development
Candidate that such Development Candidate displays [ * ] Activity, then Sankyo
shall not [ * ] such Development Candidate, and Sankyo’s licenses [ * ] such
Development Candidate shall terminate (solely with respect to such Development
Candidate). In the event that Exelixis does not provide written notice to Sankyo
with respect to the [ * ] Activity of a submitted Development Candidate within
such [ * ] period, then Sankyo shall be free to develop and commercialize such
Development Candidate on the terms and conditions set forth in this Agreement.

If Sankyo is required to [ * ] of a Development Candidate under this
Section 2.11 due to a [ * ], Sankyo may choose from the following options:

(a) Sankyo may [ * ] or derivatize away the [ * ] Activity; or

(b) Sankyo may select a different Licensed Compound for [ * ]. Furthermore, any
substitution of a Licensed Compound under this Section 2.11 [ * ].

 

3. DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS

3.1 Sankyo Development and Commercialization. As between the Parties, Sankyo (or
its Affiliates or sublicensees) have sole authority to conduct, at its own
expense, all clinical development, manufacturing and commercialization
activities, including all regulatory activities, with respect to any Products.
All regulatory applications with respect to the Products will be owned by Sankyo
and/or its Affiliates or sublicensee(s), as applicable. Upon [ * ], Exelixis
shall cooperate with Sankyo in connection with regulatory submissions related to
any Product, including, but not limited to [ * ]. Sankyo shall have sole control
and responsibility for, and shall bear all of its costs and expenses associated
with, the development, manufacture (including formulation) and commercialization
of all Products, as applicable.

3.2 Diligence. Sankyo shall use Diligent Efforts to [ * ] and shall be deemed to
have fully discharged its diligence obligation upon [ * ]. Exelixis may notify
Sankyo in writing if

 

-10-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exelixis in good faith believes that Sankyo is not meeting its diligence
obligations set forth in this Section 3.2, and may further request review of
Sankyo’s records generated and maintained as required under Section 3.5, to the
extent those records relate to [ * ]. Promptly after receiving such notice,
Sankyo shall meet with Exelixis and discuss the matter in good faith. Exelixis
may terminate this Agreement pursuant to Section 10.4 if Sankyo fails to meet
such diligence obligations.

3.3 Progress Reporting. Sankyo will keep Exelixis appropriately informed about
Sankyo’s Development and Commercialization efforts with respect to Products.
Without limiting the generality of the foregoing, Sankyo shall provide Exelixis
with written notice within [ * ] of the occurrence of any of the milestone
events listed in Section 5.3. Sankyo shall also provide Exelixis with [ * ]
written reports on the general progress of Sankyo’s efforts to Develop and
Commercialize Products, including a [ * ]. Additionally, Sankyo shall provide
Exelixis with a [ * ] written report describing Sankyo’s progress at Developing
and Commercializing Products. If reasonably necessary or useful for Exelixis to
exercise its rights under this Agreement, Exelixis may request that Sankyo
provide more detailed information and data regarding the work reported by
Sankyo, and Sankyo will, without delay, provide Exelixis with information and
data as is reasonably related to such request. All such reports shall be
considered Confidential Information of Sankyo.

3.4 Compliance with Laws. Sankyo shall perform, and shall ensure that its
Affiliates, Sublicensees and Third Party contractors perform, all Development
and Commercialization activities for which it is responsible under this
Agreement in good scientific and medical manner and in compliance with all
applicable laws, rules and regulations.

3.5 Records. Sankyo shall maintain complete and accurate records of all
Development, manufacturing and Commercialization conducted by it or on its
behalf related to each Product, and all Information generated by it or on its
behalf in connection with development under this Agreement with respect to each
such Product. Sankyo shall maintain such records until the later of: (a) [ * ]
after such records are created, or (b) [ * ] after the Launch of the Product to
which such records pertain. Such records shall be at a level of detail
appropriate for [ * ] purposes. Exelixis shall have the right to review and copy
such records of Sankyo at reasonable times to the extent necessary or useful for
Exelixis to conduct its obligations or enforce its rights under this Agreement.

 

4. LICENSES AND OTHER RIGHTS

4.1 Exclusive Licenses.

(a) Subject to the terms and conditions of this Agreement, Exelixis hereby
grants to Sankyo a worldwide, exclusive, royalty-bearing license (with the right
to sublicense), under the Existing Compound Patents, the Existing Compound
Know-How and Exelixis’ interest in the Joint Patents, to make, have made, use,
develop, sell, offer for sale and import Products containing or comprising
Existing Compounds or Derivatives thereof (but not Back-up Compounds or
Derivatives thereof).

 

-11-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Agreement, Exelixis hereby
grants to Sankyo a worldwide, exclusive, royalty-bearing license (with the right
to sublicense), under the Back-up Compound Patents, the Back-up Compound
Know-How and Exelixis’ interest in the Joint Patents, to make, have made, use,
develop, sell, offer for sale and import Products containing or comprising
Back-up Compounds or Derivatives thereof.

4.2 Retained Rights. Exelixis retains the right under the Existing Compound
Patents, the Existing Compound Know-How, the Back-up Compound Patents, the
Back-up Compound Know-How and Exelixis’ interest in the Joint Patents to make,
have made, use, and test Licensed Compounds solely for internal research
purposes. For clarity, Exelixis retains all rights with respect to compounds
that are not Licensed Compounds.

4.3 Sublicenses. Any sublicense grant by Sankyo under this Agreement shall be
made subject to the terms of this Agreement and shall impose restrictions and
conditions upon Affiliates and Sublicensees that are consistent with those
imposed upon Sankyo by this Agreement. Sankyo shall remain fully responsible for
the conduct of its Affiliates and Sublicensees under the terms of this
Agreement, including any breach of the terms hereof by such Affiliates and
Sublicensees. In the event of a material default by an Affiliate or Sublicensee
under a sublicense agreement with Sankyo, Sankyo will inform Exelixis and take
such action as necessary or appropriate to cure such default.

4.4 Negative Covenants. Sankyo and its Affiliates shall not, and shall ensure
that their Sublicensees do not, practice Exelixis Patents and/or Exelixis
Know-How outside the scope of the licenses granted in Section 4.1. Sankyo hereby
covenants that it shall not, and shall not enable any Affiliate or Third Party
to, use any Exelixis Know-How, Exelixis Patents or the assays transferred by
Exelixis pursuant to Section 2.4, [ * ].

4.5 Licenses to Exelixis. Subject to the terms of this Agreement, Sankyo hereby
grants Exelixis a non-exclusive, worldwide, royalty-free license (with the right
to sublicense to Affiliates, but without the right to sublicense to Third
Parties except with prior written consent of Sankyo) under the Sankyo Know-How
and Sankyo Patents, solely to perform research during the Research Term in
accordance with the Research Plan.

4.6 No Additional Licenses. No right or license under any Patents or other
intellectual property rights Controlled by a Party is granted or shall be
granted by implication. All such rights or licenses are or shall be granted only
as expressly provided in the terms of this Agreement.

4.7 Exclusivity. During the Research Term, neither Party shall [ * ], except for
either Party to conduct activities set forth in the Research Plan [ * ].

 

5. FINANCIAL TERMS

5.1 Upfront Fee. Sankyo shall pay Exelixis an upfront fee of twenty million
dollars ($20,000,000) no later than five (5) business days after the Effective
Date. The upfront fee payment made by Sankyo to Exelixis pursuant to this
Section 5.1 shall be noncreditable and nonrefundable.

 

-12-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.2 Research Support. No later than the first day of each calendar quarter
during the Research Term, Sankyo shall pay Exelixis an amount equal to the
product of one-quarter ( 1/4) of the Annual FTE Rate multiplied by the number of
FTEs set forth in the Research Plan for such quarter. All payments made by
Sankyo pursuant to this Section 5.2 shall be non-refundable and non-creditable [
* ].

5.3 Milestone Payments. With regard to each Product containing a separate
Licensed Compound and for a separate indication, Sankyo shall make the
nonrefundable and non-creditable ([ * ]) milestone payments set forth below to
Exelixis within [ * ] after first achievement of each of the following events by
Sankyo or any of its Affiliates or Sublicensees:

(a) [ * ] upon filing of an IND for such Product anywhere in the world;

(b) [ * ] upon first Initiation of a Phase II Clinical Trial anywhere in the
world;

(c) [ * ] upon first Initiation of a Phase III Clinical Trial anywhere in the
world;

(d) [ * ] upon first NDA Acceptance for such Product anywhere in the world;

(e) [ * ] upon Launch of such Product in the United States;

(f) [ * ] upon Launch of such Product in any country in Europe (including the
EU) or Asia (including Southeast Asia and the Pacific Rim);

(g) [ * ] upon the first time the annual, worldwide, aggregate Net Sales of such
Product reach or exceed [ * ]; and

(h) [ * ] upon the first time the annual, worldwide, aggregate Net Sales of such
Product reach or exceed [ * ].

If any milestone event (the “Later Milestone”) is achieved during the
development of a Product prior to the achievement of a milestone event listed
above it (an “Earlier Milestone”) for the same Product, then Sankyo shall pay to
Exelixis, within [ * ] of the achievement of such Later Milestone, the amount
for such Later Milestone plus the amount for each and every Earlier Milestone
not yet achieved; provided, however, that [ * ].

Furthermore, if development of a Licensed Compound for a Product ceases or is
suspended, then Sankyo shall [ * ] Licensed Compound. However, if any subsequent
Licensed Compound is developed for a separate Product, then Sankyo shall [ * ].
For clarity, the Parties agree that a separate Product shall not include [ * ].

 

-13-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

The development of any combination product containing the same Licensed Compound
as an existing Product as one of its active ingredients, or the development of
an existing Product for [ * ] shall not be considered as a separate Product
subject to the milestone payments stated in Section [ * ]. Following the [ * ]
of a combination product containing the same Licensed Compound as an existing
Product, Sankyo shall pay the milestones stated in Section [ * ] as they become
applicable. Following the inclusion of a [ * ] of an existing Product [ * ],
Sankyo shall pay [ * ] the milestones stated in Section [ * ] as they become
applicable. For clarity, the Parties agree that Sankyo shall not pay any of the
milestones stated in Section [ * ] for the Launch of an existing Product for [ *
]. Sankyo shall also pay the sales milestones stated in Section 5.3(g)-(h) as
they become applicable, and, notwithstanding the previous distinctions, the
aggregate Net Sales of all Products containing the same Licensed Compound may be
combined when determining whether such sales milestones have been achieved.

5.4 Royalty Payments.

(a) For each Product that is covered by a Valid Claim of any Exelixis Patents or
Joint Patents, Sankyo shall make noncreditable, nonrefundable royalty payments
to Exelixis at the following royalty rates:

(i) [ * ] of the Net Sales of the annual (based on Sankyo’s fiscal year),
worldwide, aggregate Net Sales for each Product up to [ * ]; and

(ii) [ * ] of the Net Sales of the annual (based on Sankyo’s fiscal year),
worldwide, aggregate Net Sales for each Product that exceeds [ * ].

(b) For each Product that is covered solely by a Valid Claim of any Sankyo
Patent, Sankyo shall make noncreditable, nonrefundable royalty payments to
Exelixis at: (i) [ * ]of the royalty rates set forth in Section 5.4(a)(i) or
Section 5.4(a)(ii) for Patents [ * ]; and (ii) [ * ] of the royalty rates set
forth in Section 5.4(a)(i) or Section 5.4(a)(ii) for all other Patents, as
applicable, for the annual, worldwide aggregate Net Sales of such Product.

(c) In the event that a [ * ], the Parties agree to hold good faith discussions
to [ * ].

5.5 Term of Royalties. Exelixis’ right to receive royalties under Section 5.4(a)
shall expire on a country-by-country and Product-by-Product basis upon the [ * ]
of: (a) [ * ]. Exelixis’ right to receive royalties under Section 5.4(b) shall
expire on a country-by-country and Product-by-Product basis upon the [ * ] of:
(a) [ * ].

5.6 Reports. Within [ * ] after the end of the calendar quarter in which Launch
in any country occurs, and each calendar quarter thereafter, Sankyo shall send
to Exelixis: (a) a payment of all royalties owed to Exelixis for such quarter;
and (b) a report of Net Sales of Products in sufficient detail on a
country-by-country basis to permit confirmation of the accuracy of the royalty
payment made, including the number of Products sold, the gross sales and Net
Sales of Products, the royalties payable (in dollars), the method used to
calculate the royalty, and the exchange rates used.

 

-14-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.7 Sublicenses. In the event Sankyo grants licenses or sublicenses to others to
sell Products which are subject to milestone payments under Section 5.3 or
royalty payments under Section 5.4, such licenses or sublicenses shall include
an obligation for the licensee or sublicensee to account for and report its
sales of Products on the same basis as if such sales were Net Sales by Sankyo,
and Sankyo shall pay, or shall ensure that sublicensee shall pay, to Exelixis,
the milestone and royalty payments set forth in Sections 5.3 and 5.4 as if such
milestone-triggering events or sales of the licensee or sublicensee were
performed or made by Sankyo.

5.8 Acknowledgment of Exelixis Contribution. The Parties hereby acknowledge that
the value contributed by Exelixis to any Product developed and/or commercialized
by or on behalf of Sankyo, its Affiliates and Sublicensees is the access to the
Exelixis Know-How and Exelixis Patents and that the milestone and royalty
payments described above in this Article 5 will be payable by Sankyo regardless
of whether a Product is covered by an Exelixis Patent, and/or Joint Patent.

5.9 Payments. All references to “dollars” or “$” means the legal currency of the
United States. All amounts due to Exelixis by Sankyo under this Agreement shall
be paid in dollars by wire transfer in immediately available funds to an account
designated by Exelixis. If any currency conversion shall be required in
connection with any royalty payment under this Agreement, such conversion shall
be made by using the average of buying and selling exchange rates for conversion
of foreign currency and dollars as published in The Wall Street Journal, Western
Edition, on the last business day of the applicable reporting period. If Sankyo
is prevented from paying Exelixis any royalties in a given country because the
local currency is blocked and cannot be removed from the country, then Sankyo
shall promptly pay Exelixis in the local currency by deposit in a local bank
designated by Exelixis, to the extent permitted by local law.

5.10 Withholding of Taxes. Sankyo may withhold from payments due to Exelixis
amounts for payment of any withholding tax that is required by law to be paid to
any taxing authority with respect to such payments. Sankyo shall provide to
Exelixis all relevant documents and correspondence, and shall also provide to
Exelixis any other cooperation or assistance on a reasonable basis as may be
necessary to enable Exelixis to claim exemption from such withholding taxes and
to receive a full refund of such withholding tax or claim a non-U.S. tax credit.
Sankyo shall give proper evidence from time to time as to the payment of such
tax.

5.11 Late Payments. Any amounts not paid by Sankyo when due under this Agreement
shall be subject to interest from and including the date payment is due through
and including the date upon which Exelixis has received payment at a rate equal
to: (a) the sum of [ * ] plus the prime rate of interest quoted in the Money
Rates section of The Wall Street Journal, Western Edition (or similar reputable
data source), calculated daily on the basis of a 365-day year; or, if lower,
(b) the highest rate permitted under applicable law.

5.12 Records and Audit. During the term of this Agreement and for a period of [
* ] thereafter, each Party shall keep complete and accurate records pertaining
to the development,

 

-15-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

manufacture, use, sale or other disposition of the Products, in sufficient
detail to permit the other Party to confirm the accuracy of all payments due
hereunder. Each Party shall have the right to cause an independent, certified
public accountant to audit such records to confirm the accuracy of the other
Party’s payments; provided, however, that such auditor shall not disclose the
other Party’s confidential information, except to the extent such disclosure is
necessary to verify the payments due under this Agreement. Each Party shall bear
the full cost of such audit unless such audit discloses a variance of more than
[ * ] from the amount of payments previously paid for the audited period. In
such case, the audited Party shall bear the full cost of such audit. The audited
Party shall remit any underpayment identified by such audit (plus applicable
interest) within [ * ] of the results of such audit. The terms of this
Section 5.12 shall survive any termination or expiration of this Agreement for a
period of [ * ].

 

6. CONFIDENTIALITY

6.1 Nondisclosure of Confidential Information. For all purposes hereunder,
“Confidential Information” shall mean all Information disclosed by each Party to
the other Party pursuant to this Agreement, including any Information disclosed
by each Party to the other Party pursuant to the Non-Disclosure Agreements. [ *
], a Party receiving such item of Confidential Information of the other Party
will: (a) maintain in confidence such Confidential Information to the same
extent such Party maintains its own proprietary information (but at a minimum
each Party shall use reasonable efforts); (b) not disclose such item of
Confidential Information to any Third Party without prior written consent of the
other Party; and (c) not use the other Party’s Confidential Information for any
purpose except those permitted by this Agreement.

6.2 Exceptions. The obligations in Section 6.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) Is publicly disclosed by the disclosing Party, either before or after it is
disclosed to the receiving Party hereunder;

(b) Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;

(c) Is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential;

(d) Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party; or

(e) Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
Confidential Information of the disclosing Party.

 

-16-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.3 Authorized Disclosure. Each Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances:

(a) Filing or prosecuting Patents relating to Products;

(b) Regulatory filings;

(c) Prosecuting or defending litigation;

(d) Complying with applicable governmental regulations; and

(e) Disclosure, in connection with the performance of this Agreement, to
Affiliates, sublicensees, research collaborators, employees, consultants, or
agents, each of whom prior to disclosure must be bound by similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 6.

Before a Party may disclose the Confidential Information of the other Party
under this Section 6.3, it shall notify the other Party of a request for
disclosure. Furthermore, in the case of a disclosure under Section 6.3(c), the
notifying Party will provide such other Party with an opportunity to oppose such
disclosure or seek a protective order limiting such disclosure. Upon timely
notice of a proposed disclosure to comply with applicable governmental
regulations or a request from a governmental authority, the notifying Party
shall be relieved of all liability for unauthorized disclosure.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to investment bankers, investors, and potential investors, each of whom prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 6. In addition,
a copy of this Agreement may be filed, furnished or submitted to the Securities
and Exchange Commission by Exelixis. In connection with any such filing,
Exelixis shall endeavor to obtain confidential treatment of economic and trade
secret information.

In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information except as permitted hereunder.

6.4 Press Releases. If either Party desires to make a public announcement (e.g.,
press release) concerning the terms of this Agreement or the activities
hereunder, such Party shall give reasonable advance notice of the proposed text
of such announcement to the other Party for its review and approval prior to
announcement, such approval shall not be unreasonably delayed or withheld. Such
other Party shall provide its comments, if any, within [ * ] business days after
receipt of the proposed text and the Party making such announcement shall
consider and address all such comments in good faith. Notwithstanding anything
to the contrary, such approval shall not be needed if such public announcement:
(a) is required pursuant to the disclosure requirements of the U.S. Securities
and Exchange Commission or the national securities exchange or other stock
market on which such Party’s securities are traded; (b) solely discloses that a
milestone event under this Agreement has been achieved; or (c) solely discloses
information that has previously been approved for disclosure by the other Party.

 

-17-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.5 Scientific Publications. Each Party shall not publish or present the results
of studies carried out under this Agreement without the opportunity for prior
review by the other Party. Subject to Section 6.3, each Party agrees to provide
the other Party the opportunity to review any proposed abstracts, manuscripts or
presentations (including verbal presentations) which relate to Products at least
[ * ] prior to its intended submission for publication and agrees to revise such
proposed publication to take into account all reasonable comments provided by
the other Party within such [ * ]. Each Party shall not have the right to
publish or present Confidential Information of the other Party that is subject
to Section 6.1.

 

7. INTELLECTUAL PROPERTY

7.1 Ownership of Inventions. Each Party shall own any all right, title and
interest in and to inventions made, conceived or reduced to practice solely by
its employees, agents or independent contractors in their activities hereunder,
and any Patents claiming or disclosing such inventions. Inventions hereunder
made, conceived or reduced to practice jointly by employees, agents or
independent contractors of each Party in the course of performing under this
Agreement, and any intellectual rights in such joint inventions, including
Patents claiming or disclosing such joint inventions (“Joint Patents”), shall be
owned jointly by the Parties in accordance with the joint ownership interests of
co-inventors under U.S. patent laws. Inventorship shall be determined in
accordance with U.S. patent laws.

7.2 Disclosure. Each Party shall submit a written report to the JRC within [ * ]
of the end of each quarter describing any Invention arising during the prior
quarter in the course of the Collaboration which it believes may be patentable.

7.3 Patent Prosecution, Maintenance and Enforcement.

(a) Patent Prosecution and Maintenance. Exelixis will prosecute and maintain, at
[ * ] cost, the Exelixis Patents in those countries covered by its normal patent
prosecution strategy (i.e., the [ * ]), including conducting any interferences,
reexaminations, reissues, oppositions, or request for patent term extension
relating thereto. If Sankyo requests that Exelixis prosecute and maintain
Exelixis Patents in countries beyond those covered by its normal patent
prosecution strategy, Sankyo will [ * ] in connection with such prosecution and
maintenance. Sankyo’s obligation to [ * ] will cease for a particular Exelixis
Patent when such Exelixis Patent no longer claims the composition, method of
making, or method of using any Licensed Compound. Sankyo will prosecute and
maintain the Sankyo Patents in its discretion, including conducting any
interferences, reexaminations, reissues, oppositions, or request for patent term
extension relating thereto, at its expense.

(b) Joint Patents. The Parties shall mutually determine which Party shall be
responsible for obtaining, prosecuting and/or maintaining Joint Patents, in
appropriate countries throughout the world. The prosecuting Party shall consult
with the other Party as to the preparation, filing, prosecution and maintenance
of such Joint Patents reasonably prior to any deadline or action with the U.S.
Patent & Trademark Office or any foreign patent office, and

 

-18-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

shall furnish to the other Party copies of all relevant documents reasonably in
advance of such consultation. Exelixis and Sankyo shall share equally the costs
for filing, prosecuting and/or maintaining such Joint Patents throughout the
world; provided, however, that either Party may decline to bear its share of the
costs and expenses to file, prosecute and/or maintain any particular Joint
Patent in any countries. In that case the other Party may undertake the
responsibility for filing, prosecuting and/or maintaining such Joint Patent at
its own expense, and if it does so, the declining Party shall assign to the
other Party all its right, title and interest to any such Joint Patent(s), and,
upon such assignment, such Joint Patent(s) shall become the sole property of
other Party.

(c) Enforcement of Patent Rights. If either Party becomes aware of a suspected
infringement of Exelixis Patents [ * ] (collectively, “Enforceable Patents”)
through the development, manufacture or sale of a Product by a Third Party, such
Party shall notify the other Party promptly, and following such notification,
the Parties shall confer. Sankyo shall have the first right, but shall not be
obligated, to bring an infringement action against such Third Party with respect
to the Enforceable Patents at its own expense and by counsel of its own choice,
and shall control the progress of the litigation. If Sankyo desires to bring an
infringement action against such Third Party, but is prevented by law from
initiating such an action on its own, Exelixis will bring the claim on behalf of
Sankyo (at Sankyo’s expense), and Sankyo shall be treated as if it brought the
action directly. Exelixis shall have the right to participate in such action, at
its own expense and by counsel of its own choice and Sankyo shall consider all
reasonable requests and comments from Exelixis. If Sankyo fails to bring such an
action or proceeding within: (i) [ * ] following the notice of alleged
infringement; or (ii) [ * ] before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, then Exelixis shall have the right to bring and control any such action,
at its own expense and by counsel of its own choice, and Sankyo shall have the
right to be represented in any such action, at its own expense and by counsel of
its own choice. If a Party brings an infringement action pursuant to this
Section 7.3(c), the other Party will reasonably assist the enforcing Party (at
the enforcing Party’s expense) in such actions or proceedings if so requested,
and will lend its name to such actions or proceedings if required by law in
order for the enforcing Party to bring such action. Neither Party shall have the
right to settle any patent infringement litigation under this Section 7.3(c) in
a manner that diminishes the rights or interests of the other Party without the
prior written consent of such other Party. Except as otherwise agreed to by the
Parties as part of a cost sharing arrangement, any recovery realized as a result
of such litigation, after reimbursement of any litigation expenses of Sankyo and
Exelixis, shall be treated as follows: (i) if Sankyo brings and controls the
litigation any recovery for [ * ], and, if Exelixis brings and controls the
litigation, any recovery for [ * ]; and (ii) any other recovery realized by
either Party as a result of such litigation [ * ].

7.4 Third Party Infringement Claims. If an allegation is made or claim is
brought by a Third Party that any activity related to a Product infringes the
intellectual property rights of such Third Party, each Party will give prompt
written notice to the other Party of such claim. Each Party shall have the right
to defend against such allegation or claim at its own expense, in its own name,
and under its own direction and control and shall reasonably assist the other
Party (at the other Party’s expense) if so requested. Neither Party shall enter
into any settlement of any

 

-19-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

claim described in this Section 7.4 that affects the other Party’s rights or
interests without such other Party’s written consent, which consent shall not be
unreasonably withheld or delayed. If a Party is entitled to indemnification
pursuant to Article 9 with respect to a claim described in this Section 7.4, it
shall follow the procedures set forth in Article 9 if it wishes to obtain such
indemnification.

 

8. REPRESENTATIONS AND WARRANTIES

8.1 Mutual Warranties. Each Party represents and warrants to the other Party
that: (a) it has the authority and right to enter into and perform this
Agreement; (b) this Agreement is a legal and valid obligation binding upon it
and is enforceable in accordance with its terms, subject to applicable
limitations on such enforcement based on bankruptcy laws and other debtors’
rights; and (c) its execution, delivery and performance of this Agreement will
not conflict in any material fashion with the terms of any other agreement or
instrument to which it is or becomes a party or by which it is or becomes bound,
nor violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it.

8.2 Exelixis Warranties. Exelixis represents and warrants to Sankyo, to
Exelixis’ knowledge as of the Effective Date, that:

(a) Exelixis has the full right and power to grant the license set forth in
Section 4.1 in the manner and to the extent set forth in this Agreement, free
and clear of any adverse assignment, grant or other encumbrances inconsistent
with such grant;

(b) Exelixis has not received any written notice or other written communication
alleging that [ * ]; and

(c) None of the [ * ].

8.3 No Additional Representations.

(a) Exelixis, its Affiliates, and its and their directors, officers, employees,
agents or contractors shall not have or be subject to any liability to Sankyo or
any Third Party resulting from the provision to Sankyo, or Sankyo’s use of, any
such information, documents or material made available to Sankyo in any “data
rooms”, management presentations or in any other form in expectation of the
transactions contemplated hereby, except to the extent such information,
documents or materials are included in the representations or warranties of
Exelixis expressly set forth in this Article 8, provided that all such
information, documents or material be made available in their original state,
without redaction or alteration.

(b) Except as expressly set forth in the representations and warranties set
forth in Sections 8.1 and 8.2 of this Agreement: (i) there are no
representations or warranties by Exelixis of any kind, express or implied, with
respect to Licensed Compounds (including its research, development or
commercialization); and (ii) EXELIXIS NEITHER MAKES OR EXTENDS ANY OTHER EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY, INCLUDING ANY EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE

 

-20-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

OR USE OF ANY PRODUCT OR ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.

8.4 Collaboration Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 8 ABOVE, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES WITH RESPECT TO ANY RESEARCH RESULTS, LICENSED
COMPOUNDS, DATA, OR INVENTIONS (AND ANY PATENT RIGHTS OBTAINED THEREON)
IDENTIFIED, MADE OR GENERATED BY SUCH PARTY AS PART OF THE COLLABORATION OR
OTHERWISE MADE AVAILABLE TO THE OTHER PARTY PURSUANT TO THE TERMS OF THE
AGREEMENT.

 

9. INDEMNIFICATION

9.1 Exelixis. Exelixis shall indemnify, defend and hold harmless Sankyo, its
Affiliates, and their respective directors, officers and employees (each a
“Sankyo Indemnitee”) from and against any and all liabilities, damages, losses,
costs or expenses (including attorneys’ and professional fees and other expenses
of litigation and/or arbitration) (“Liabilities”) resulting from any claim, suit
or proceeding made or brought by a Third Party against a Sankyo Indemnitee to
the extent arising from or occurring as a result of [ * ]; except to the extent
that: [ * ].

9.2 Sankyo. Sankyo shall indemnify, defend and hold harmless Exelixis, its
Affiliates, and their respective directors, officers and employees (each an
“Exelixis Indemnitee”) from and against any and all Liabilities resulting from
any claim, suit or proceeding made or brought by a Third Party against an
Exelixis Indemnitee to the extent arising from or occurring as a result of: [ *
] except to the extent that: [ * ].

9.3 Procedure. In the event that a Party indemnified hereunder (an “Indemnitee”)
intends to claim indemnification under this Article 9, such Indemnitee shall
promptly notify the other Party (the “Indemnitor”) in writing of such alleged
Liability. The Indemnitor shall have the sole right to control the defense and
settlement thereof. The Indemnitee shall cooperate with the Indemnitor and its
legal representatives in the investigation of any action, claim or liability
covered by this Article 9. The Indemnitee shall not, except at its own cost and
risk, voluntarily make any payment or incur any expense with respect to any
claim or suit without the prior written consent of the Indemnitor, which the
Indemnitor shall not be required to give. The Indemnitor shall not be required
to provide indemnification with respect to a Liability the defense of which is
prejudiced by the failure to give notice by the Indemnitee or the failure of the
Indemnitee to cooperate with the Indemnitor or where the Indemnitee settles or
compromises a Liability without the written consent of the Indemnitor. Each
Party shall cooperate with the other Party in resolving any claim or Liability
with respect to which a Party is obligated to indemnify the other Party under
this Agreement, including by making commercially reasonable efforts to mitigate
or resolve any such claim or Liability.

 

-21-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

9.4 Limitations on Liability. NOTWITHSTANDING ANY PROVISION HEREIN, A PARTY
SHALL IN NO EVENT BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, STOCKHOLDERS, AGENTS OR REPRESENTATIVES FOR ANY INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS,
LOSS OF USE, DAMAGE TO GOODWILL OR LOSS OF BUSINESS), UNLESS SUCH DAMAGES:
(a) ARE OWED UNDER THE LIABLE PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
ARTICLE 9; (b) ARISE FROM A BREACH OF ARTICLE 6; OR (c) ARE DUE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY.

 

10. TERM AND TERMINATION

10.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until the expiration of all Sankyo’s payment obligations under this
Agreement, unless earlier terminated pursuant to Section 10.2, Section 10.3, or
Section 10.4.

10.2 Termination due to [ * ]. If, [ * ], the JRC determines that [ * ], this
Agreement shall terminate unless the Parties mutually agree to extend the
Research Term.

Upon termination of this Agreement pursuant to this Section 10.2:

(a) all rights under the licenses granted by either Party shall automatically
terminate and revert to the granting Party; and

(b) except as specifically prohibited by a surviving obligation in this
Agreement, each Party may [ * ].

10.3 Termination by Sankyo. If, at any time [ * ], Sankyo determines that it
wishes to withdraw from further development or commercialization of Products, it
may terminate this Agreement by giving written notice to Exelixis at least [ * ]
prior to the proposed date of termination.

Upon termination of this Agreement by Sankyo pursuant to this Section 10.3:

(a) all rights under the licenses granted under Section 4.1 shall automatically
terminate and revert to Exelixis;

(b) Sankyo shall, and hereby does, grant to Exelixis a worldwide, irrevocable,
perpetual license, with the right to sublicense, under Sankyo Know-How, Sankyo
Patents, and Sankyo’s interest in Joint Patents to the extent that such are
necessary to make, have made, use, sell, have sold, offer for sale and import
Products. For Products on which Sankyo [ * ] prior to termination, the license
described in this Section 10.3(b) shall be non-exclusive, [ * ]. For Products on
which Sankyo [ * ] prior to termination and that [ * ], the license described in
this Section 10.3(b) shall be exclusive. The licenses for all other Sankyo
Patents shall be non-exclusive. [ * ] shall bear a combined royalty of [ * ] of
Exelixis Net Sales of such Product by Exelixis or its sublicensee. Sankyo’s
right to receive royalties under this Section 10.3(b) shall expire on a
country-by-country and Product-by-Product basis upon the [ * ] of: (i) [ * ];
and

 

-22-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Sankyo shall transfer and assign to Exelixis: (i) all Information relating
to the Product, and all regulatory filings and Regulatory Approvals (including
all INDs, NDAs, drug dossiers and master files) with respect to Product in
Sankyo’s name (ii) all agreements with Third Parties related to the Product, to
the extent that they may be assigned, (iii) all trademark related to the
Product, and (iv) all supplies of Product (including any intermediates, retained
samples and reference standards) that in each case are in Sankyo’s Control and
that relate to the Product. Sankyo shall take such other actions and execute
such other instruments, assignments and documents as may be necessary to effect
the transfer of rights hereunder to Exelixis.

10.4 Termination for Material Breach. If either Party has breached any of its
material obligations hereunder, and such breach has continued for [ * ] after
written notice thereof was provided to the breaching Party by the non-breaching
Party, the non-breaching Party may terminate this Agreement. Any termination
shall become effective at the end of such [ * ] period unless the breaching
Party has cured or made a good faith effort to cure any such breach prior to the
expiration of the [ * ] period.

Upon termination of this Agreement by the non-breaching Party pursuant to this
Section 10.4:

(a) all rights under the licenses granted by the non-breaching Party shall
automatically terminate and revert to the non-breaching Party;

(b) in the case of termination by Sankyo, Exelixis shall, and it hereby does,
grant to Sankyo, a worldwide, exclusive (even as to Exelixis), irrevocable,
perpetual license, with the right to sublicense, under the Exelixis Know-How,
Exelixis Patents, and Exelixis’ interest in the Joint Patents, to make, have
made, use, sell, have sold, offer for sale and import Products. For Products on
which Sankyo [ * ] prior to termination, the license described in this
Section 10.4(b) shall be [ * ]. For Products on which Sankyo [ * ] prior to
termination and that [ * ], the license described in this Section 10.4(b) shall
[ * ]. Exelixis’ right to receive royalties under this Section 10.4(b) shall
expire on a country-by-country and Product-by-Product basis upon the [ * ] of:
(i) [ * ];

(c) in the case of termination by Exelixis, Sankyo shall, and hereby does, grant
to Exelixis, a worldwide, irrevocable, perpetual license, with the right to
sublicense, under the Sankyo Know-How, Sankyo Patents, and Sankyo’s interest in
the Joint Patents, to make, have made, use, sell, have sold, offer for sale and
import Products. For Products on which Sankyo [ * ] prior to termination, the
license described in this Section 10.4(c) shall be [ * ]. For Products on which
Sankyo [ * ] prior to termination and that [ * ], the license described in this
Section 10.4(c) shall be exclusive. The license for all other Sankyo Patents
shall be non-exclusive. All licenses shall [ * ]. Sankyo’s right to receive
royalties under this Section 10.4(c) shall expire on a country-by-country and
Product-by-Product basis upon the [ * ] of: (i) [ * ]; and

(d) the breaching Party shall transfer and assign to the non-breaching Party:
(i) all Information relating to the Product, and all regulatory filings and
Regulatory Approvals (including all INDs, NDAs, drug dossiers and master files)
with respect to Product in the Breaching Party’s name (ii) all agreements with
Third Parties related to the Product, to the extent that they may be assigned,
(iii) all trademark related to the Product, and (iv) all supplies of

 

-23-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Product (including any intermediates, retained samples and reference standards)
that in each case are in the breaching Party’s Control and that relate to the
Product. The breaching Party shall take such other actions and execute such
other instruments, assignments and documents as may be necessary to effect the
transfer of rights hereunder to the non-breaching Party.

10.5 Accrued Rights. Termination or expiration of this Agreement for any reason
shall not release either Party hereto from any liability which, at the time of
such termination or expiration, has already accrued to the other Party or which
is attributable to a period prior to such termination or expiration or preclude
either Party from pursuing any rights and remedies it may have hereunder or at
law or in equity with respect to any breach of, or default under, this
Agreement. It is understood and agreed that monetary damages may not be a
sufficient remedy for any breach of this Agreement and that the non-breaching
Party may be entitled to specific performance as a partial remedy for any such
breach.

10.6 Survival. The following provisions of this Agreement shall survive
expiration or termination of this Agreement for any reason: [ * ].

 

11. MISCELLANEOUS

11.1 Dispute Resolution. In the event of any controversy or claim arising out
of, relating to or in connection with any provision of the Agreement (except as
described in Section 11.3), the Parties shall try to settle their differences
amicably between themselves first, by referring the disputed matter to the CEO
of Exelixis and the General Manager of the Research and Development Headquarters
of Sankyo or their designees. Either Party may initiate such informal dispute
resolution by sending written notice of the dispute to the other Party, and,
within [ * ] after such notice, such officers of the Parties shall meet for
attempted resolution by good faith negotiations. If such officers are unable to
resolve such dispute within [ * ] of their first meeting for such negotiations,
such dispute shall be finally settled by arbitration. The arbitration shall be
held in New York, New York, U.S.A. and be administered by the American
Arbitration Association in accordance with its International Arbitration Rules.
The arbitration proceeding shall be conducted in English. The award shall be
final and binding upon both Parties. Judgment upon the award may be entered in
any court having jurisdiction thereof.

11.2 Governing Law. Resolution of all disputes arising out of or related to the
Agreement or the performance, enforcement, breach or termination of the
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of New York, without regard to conflicts
of law rules applying a different law.

11.3 Patents and Trademarks. Notwithstanding anything to the contrary in this
Agreement, any dispute, controversy or claim relating to the scope, validity,
enforceability or infringement of any Patent rights covering the manufacture,
use or sale of any Product or of any trademark rights related to any Product
shall be submitted to a court of competent jurisdiction in the territory in
which such Patent or trademark rights were granted or arose.

11.4 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates; provided,
however, that each

 

-24-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Party shall remain responsible and be guarantor of the performance by its
Affiliates and shall cause its Affiliates to comply with the provisions of this
Agreement in connection with such performance. In particular, if any Affiliate
of a Party participates under this Agreement with respect to Licensed Compounds
or Products: (a) the restrictions of this Agreement which apply to the
activities of a Party with respect to Licensed Compounds or Products (as
applicable) shall apply equally to the activities of such Affiliate; and (b) the
Party affiliated with such Affiliate shall assure, and hereby guarantees, that
any intellectual property developed by such Affiliate shall be governed by the
provisions of this Agreement (and subject to the licenses set forth in Articles
4 and 10) as if such intellectual property had been developed by the Party.

11.5 Entire Agreement; Amendments. This Agreement sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party. The Parties hereby agree to terminate the Non-Disclosure
Agreement by mutual consent, and to have this Agreement supersede the
Non-Disclosure Agreement.

11.6 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States of America or other countries which may be imposed upon or related to
Exelixis or Sankyo from time to time. Each Party agrees that it will not export,
directly or indirectly, any technical information acquired from the other Party
under this Agreement or any products using such technical information to a
location or in a manner that at the time of export requires an export license or
other governmental approval, without first obtaining the written consent to do
so from the appropriate agency or other governmental entity.

11.7 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe. The payment of invoices due and
owing hereunder shall in no event be delayed by the payer because of a force
majeure affecting the payer.

11.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed

 

-25-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

to have been given: (a) as of the day of personal delivery; (b) one (1) day
after the date sent by facsimile service; or (c) on the day of successful
delivery to the other Party confirmed by the courier service. Unless otherwise
specified in writing, the mailing addresses of the Parties shall be as described
below.

 

For Exelixis:    Exelixis, Inc.    170 Harbor Way    P.O. Box 511    South San
Francisco, CA 94083    Attention: SVP, Patents and Licensing With a copy to:   
Cooley Godward LLP    Five Palo Alto Square    3000 El Camino Real    Palo Alto,
CA 94306    Attention: Robert L. Jones, Esq. For Sankyo:    Sankyo Co. Ltd.   
1-2-58 Hiromachi    Shinagawa-ku, Tokyo 140-8710    Japan    Attention:
Director, Pharmacology and Molecular Biology Research Laboratories With a copy
to:    Sankyo Co. Ltd.    1-2-58 Hiromachi    Shinagawa-ku, Tokyo 140-8710   
Attention: Koji Kiyofuji, Research and Development Strategy Department

11.9 Consents Not Unreasonably Withheld or Delayed. Whenever provision is made
in this Agreement for either Party to secure the consent or approval of the
other, that consent or approval shall not unreasonably be withheld or delayed,
and whenever in this Agreement provisions are made for a Party to object to or
disapprove a matter, such objection or disapproval shall not unreasonably be
exercised.

11.10 Maintenance of Records. Each Party shall keep and maintain all records
required by law or regulation with respect to Products and shall make copies of
such records available to the other Party upon request.

11.11 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except a Party may make such an assignment without the other Party’s consent to
an Affiliate or to a Third Party successor to substantially all of the business
of such Party to which this Agreement relates, whether in a merger, sale of
stock, sale of assets or other transaction; provided that any such permitted
successor or assignee of rights and/or obligations hereunder is obligated, by
reason of operation

 

-26-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

of law or pursuant to a written agreement with the other Party, to assume
performance of this Agreement or such rights and/or obligations; and provided,
further, that if assigned to an Affiliate, the assigning Party shall remain
jointly and severally responsible for the performance of this Agreement by such
Affiliate. Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 11.11 shall be null and void and of no
legal effect.

11.12 Electronic Data Interchange. If both Parties elect to facilitate business
activities hereunder by electronically sending and receiving data in agreed
formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.

11.13 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.14 Severability. If any of the provisions of this Agreement is held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable provision such that the objectives
contemplated by the Parties when entering this Agreement may be realized.

11.15 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

11.16 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the singular will include the plural, the plural the
singular, the use of any gender will be applicable to all genders, and the word
“or” are used in the inclusive sense. When used in this Agreement, “including”
means “including without limitation”. References to either Party include the
successors and permitted assigns of that Party. The headings of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. The Parties have each consulted counsel of their
choice regarding this Agreement, and, accordingly, no provisions of this
Agreement will be construed against either Party on the basis that the Party
drafted this Agreement or any provision thereof. If the terms of this Agreement
conflict with the terms of any Exhibit, then the terms of this Agreement shall
govern. The official text of this Agreement and any Exhibits hereto, any notice
given or accounts or statements required by this Agreement, and any dispute
proceeding related to or arising hereunder, shall be in English. In the event of
any dispute concerning the construction or meaning of this Agreement, reference
shall be made only to this Agreement as written in English and not to any other
translation into any other language.

 

-27-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

11.17 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, each of which shall be binding when sent.

Signature page follows.

 

-28-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Exelixis and Sankyo have executed this Agreement by their
respective duly authorized representatives as of the Effective Date.

 

SANKYO COMPANY, LIMITED     EXELIXIS, INC.

By:

 

/s/ Yukio Sugimura

   

By:

 

/s/ George A. Scangos

Title:

 

Executive Vice President and

   

Title:

 

President and Chief Executive Officer

Representative Director, General Manager

     

Research and Development Headquarters

     

Date: 3/22/06

     

Date: 3/20/06

 

-29-

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 1.18

Existing Compound Patents

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit 2.4

Compound Transfer List

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.